Buchanan, Ch. J.
delivered the opinion of the Court. This is an application by a purchaser of land at a trustee’s-sale, to be *404relieved from his contract on the ground of disappointment in the main object of his purchase.
/There was no fraud,- concealment, or intentional misrepresentation on the part of the trustee, but the sale appears to have been made in perfect good faith. The pendency of the suit in chancery by Drury and others for the'same land, at the time of the sale, against Conner and others, was it appears, as well known to the petitioner, John C. Weems, as to Brewer, the trustee, and Weems purchased with a knowledge of that suit, the probable issue of which, neither had better means of knowing than the other. And the final decree of this court after the purchase by Weems, in favour of the complainants in that suit, for one undivided fourth part of the land which had been sold to him as an entirety, but in which a tenancy in common was thus created, however worthy of consideration it might have been in a different state of things, furnishes, we think, under all the circumstances of this case, no sufficient ground for his being discharged from his contract.
The land was not sold for a gross sum, at a stipulated number of acres, but was bid for and sold by the ácre, and the deficiency in the quantity supposed to have been sold, produced by the subsequent decree in the suit then depending, is not complained of or alleged as a cause for annulling the sale; but the apprehended interruption or obstruction of a road, which is stated in the petition to lead from the estate of the petitioner through the premises intended to have been purchased, and which with the proximity of the two estates, is alleged to have been his only inducement to purchase, appears to be the only ground of complaint.
The existence of a road leading from the estate of the petitioner through the premises in question, which is alleged as an inducement to the purchase, is not made out in evidence. It does, however, appear in proof, that the possession of the disputed premises would furnish him with a convenient approach to a landing on the water for produce, which might have been an inducement to the purchase, and may be what was meant by the petitioner, though it is not so stated. And if so, any difficulties attending the enjoyment of such approach to the landing growing out of the decree of this court, directing a'com*405veyance to Drury, and others, of an undivided fourth part of the land, would so far disappoint the object of the purchaser. .It is proved also, but not alleged in thepetition as an inducement to the purchase, or a ground for being relieved from it, that there is a road leading through the estate of the petitioner, to the land in question, which is injurious to that estate, and that there is no way of getting to it by land, except by going through that estate. That may be a great annoyance, but a discharge from the contract, if asked for on that ground, would not, in that respect, better the condition of the. petitioner, as the l'oad through his estate would still remain.
But on no ground does it seem to us that the petitioner has presented himself in an attitude before this court, which entitles him to be discharged from the entire purchase.
The sale was made in perfect good faith; and whether the inducement to the purchase was a convenient approach to the landing mentioned in the testimony, which might be better secured, by the possession and ownership of the entire estate, than of an undivided part; or whether his object was, to acquire by the purchase a control over the road leading to that land through his other possessions, it would seem not to be very material, whether the object was effected by a purchase of the entire interest from the trustee, or of an undivided part from him, and the residue from others having the right.
If, without the possession and ownership of the entirety, the main object of the purchaser would be disappointed, and it appeared that he could not procure the undivided fourth part decreed to Drury, and others, a different case would be presented. But here the petitioner has bought up the rights of those interested in three-fourths of the undivided fourth part of the land decreed to Drury, and others, and the trustee is in a situation to make him a title to the remaining fourth, or sixteenth part of the whole; so that he may, if he chooses,' have title t» the entire estate, and the whole object of the original purchase be gratified, with this only difference, that the title to the one undivided fourth part, would not be held under the decree, in virtue of which the sale was made by the trustee. And if the-gale should be set aside, the evils which the purchase was intended to obviate, would return upon the petitioner. Which *406shows it is not because the object of the purchase is defeated? that he wishes to be relieved from it, but that he seeks to be discharged from his contract, for some other reason not disclosed. And without seeing that the object of the purchase is defeated, and that the petitioner would be injured by the contract being enforced, he cannot be permitted to abandon it. If every' minute and critical objection to a judicial sale was suffered to prevail, it would be attended with' much inconvenience and embarrassment. A purchaser claiming to be discharged from his contract, should make out a fair and plain case for relief; and it is not every defect in the subject sold, or variation from the description, that will avail him. He will not be suffered to speculate at such sales, and if he happens to make a bad bargain, to turn round and abandon his purchase on some nice but immaterial objection. But if he gets substantially what he bargains for, he must take a compensation for the deficiency.
Chancery weighs the object and inducement of the purchaser, and looking- to the merits and substantial justice of each particular case, if the sale be fair, relieves or not from the purchase, according as the character of the transaction, and circumstances may appear to require.
In this case, whether the gaining a convenient approach to the landing, or the control of the road leading through the estate of the petitioner, to the land sold, or both, formed the inducement to the purchase, it is evident, that the quantity of lánd, whether more or less to be obtained from the trustee; was not a material consideration. It is admitted, that the trustee ean make a good title under the decree to three-fourths of the land sold; the petitioner has already secured to himself three-fourths of the remaining fourth part; and it appears, that the trustee is placed in a situation, by a deed from the party having the right, to give a title to the other fourth of. that part, being one-sixteenth of the whole, which, (if the petitioner chooses to accept it,) will, with the three-fourths ready to be conveyed under the decree, give him title to the whole land, and secure to him the entire object of the purchase; and that being secured without loss to the petitioner, he cannot be discharged from his contract, when the enforcement of it, subject to a proportionate deduction lor that which he has purchased from others, will *407do him no injury. The main object of the purchase, as alleged,, is of a character to render it unimportant from whom the title comes, if that object is gratified. And the attempt to get rid of the purchase, on the ground that the trustee can only make him a title under the decree, to three undivided fourth parts of the land, when he supposed he was buying the entirety, has an unfavourable aspect; seeing, that having purchased from others, three-fourths of the other undivided fourth, and the.trustee being in a situation to make him a title to the residue, he may have the entire estate in the whole land, which he alleges it was his purpose to have obtained.
Besides, it does not appear when it was that the petitioner «ontracted for the undivided interest of some of the complain* ants in the suit depending at the time of the sale. If before the sale, it seems clear, that he was willing, and intended to obtain from the trustee, any portion he might be able to make, title to: and if after the sale, his intermeddling as he did, and purchasing up three-fourths of the undivided fourth decreed to Drury, and others, might, if this sale was set aside, have the effect to embarrass, and throw difficulties in the way of an advantageous resale, to the prejudice of those concerned in the proceeds, whose interests ought to be protected, when it can be done, as we think, without injustice or injury to the petitioner!.
ORDER AITIRMEB.